PER CURIAM.
This is an appeal from a final judgment entered against a garnishee. We agree that the trial court abused its discretion by denying the garnishee leave to amend its answer to include the competing claim of the receiver. See Florida Power & Light Co. v. Crabtree Const. Co., 283 So.2d 570 (Fla. 4th DCA 1973). The judgment is therefore reversed so that the claim of the receiver can be considered on its merits.
REVERSED.
ANSTEAD and KLEIN, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.